WARNER, C.J.,
concurring specially.
This case challenges service on appellant allegedly made in accordance with the Hague Convention. Because appellant did not challenge the validity of the service under the law of the Netherlands, nor did he present any proof of the insufficiency of service at the evidentiary hearing, I am compelled to affirm, even though I question the validity of the proof of service affidavit in accordance with the law of the Netherlands.1 There is no basis for the affiant to give an opinion on the validity of service under foreign law. An affidavit expressing an opinion on a matter of law should state the affiant’s qualifications to render such an opinion.

. The return of service indicates that service on appellant was made by serving the managing agent of a shipyard. It is most curious that the Netherlands would permit service on an individual to be perfected by serving the managing agent of a corporation without any explanation as to how such corporation or managing agent is connected to the individual. Had appellant challenged the validity of service under the law of the Netherlands, we might have found out the answer to that question.